Citation Nr: 0618991	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-06 696A	)	DATE
	)
	)


THE ISSUE

Whether the August 25, 1986 decision by the Board of Veterans 
Appeals (Board) denying service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  


(The issues of whether there was CUE in a November 1996 
rating decision that assigned a 10 percent evaluation for 
residuals of a fracture of the right elbow, and a 10 percent 
evaluation for residuals of a fracture of the right wrist, 
each effective from September 6, 1996, and whether there was 
new and material evidence to reopen the claim of entitlement 
to VA benefits for the veteran's son as a helpless child are 
the subject of a separate appellate action.)  

REPRESENTATION

Moving party represented by:  Polly Murphy, Attorney-at-Law

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
FINDINGS OF FACT

1.  A decision by the Board in August 1986, denied service 
connection for a psychiatric disorder, including PTSD.  

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on August 20, 1986, or that the Board incorrectly 
applied statutory or regulatory provisions at the time, such 
that the outcome of the claim would have been manifestly 
different but for the error.  


CONCLUSION OF LAW

The Board decision of August 25, 1986, which denied service 
connection for a psychiatric disorder, including PTSD, does 
not contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2005); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that the provisions of the VCAA do not apply to a claim based 
on an allegation of clear and unmistakable error in a 
previous Board decision.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  The Court held that an attempt to 
obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  An allegation of CUE does not 
represent a "claim," but rather is a collateral attack on a 
final decision.  It involves a legal challenge to a prior 
Board decision and does not involve acquiring or submitting 
any additional evidence.  Therefore, the provisions of the 
VCAA are not for application in the adjudication of the issue 
of CUE in a prior final Board decision.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board on its own motion or by a party to the 
decision.  38 U.S.C.A. § 7111(c) (West 2002); 38 C.F.R. 
§ 20.1400 (2005).  

In the instant case, the veteran's attorney contends that 
there was CUE in the August 1986 Board decision that denied 
service connection for a psychiatric disorder, including PTSD 
based on a misapplication of the law and the failure to 
obtain an additional examination.  The attorney also appeared 
to argue that VA's failure to obtain treatment records from a 
Vet Center when the appeal came before the Board was also 
CUE.  In a letter received in May 2006, the attorney restated 
her argument and asserted that the Board did not have 
jurisdiction over the veteran's 1985 claim.  

CUE is defined as a very specific and rare kind of error of 
fact or law, that when called to attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  To 
warrant revision of a Board decision on grounds of CUE, there 
must be an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable error.  
38 C.F.R. § 20.1403(c).  

Examples of situation that are not CUE are: (1) A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board's decision; (2) a failure to fulfill the VA's duty 
to assist the veteran with the development of the facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board's 
decision challenge, there has been a change in the 
interpretation of a statute or regulations.  38 C.F.R. 
§ 20.1403(e).  

Prior decisions by the Court on the issue of CUE provide 
additional guidance for determining whether CUE exists in a 
Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
223, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

A claim of service connection for PTSD was received from the 
veteran in a June 1985 notice of disagreement to claims that 
had been adjudicated by the RO in May 1985.  In the July 1985 
statement of the case (SOC) for the unrelated issues, the RO 
noted that the veteran had raised the issue of service 
connection for PTSD and that additional development was being 
undertaken.  In August 1985, the RO requested that the 
veteran provide detailed information regarding his stressors 
in service that he believed caused his psychiatric problems 
and to provide the names and addresses of all health care 
providers who had treated him since his discharge from 
service.  The veteran did not respond to the RO's request.  

Nonetheless, the veteran was afforded a VA psychiatric 
examination in September 1985, at which time he specifically 
denied any history of psychiatric treatment.  The veteran 
reported that he was nervous and had thoughts about Vietnam 
most every day, particularly when helicopters flew over his 
house.  At the time, he had been employed as a fireman for 15 
years, was married for 13 years, and had three children.  He 
reported trouble going to sleep, but was able to sleep until 
the alarm went off.  On his time off, he liked to keep busy 
and did some welding.  He lived in the country and had no 
close friends.  A mental status examination was essentially 
normal.  He was well oriented, his affect was appropriate, 
his speech was logical, and there was no evidence of a 
thought disorder.  The diagnosis was mild generalized anxiety 
disorder.  

In October 1985, the RO, in part, denied service connection 
for PTSD and generalized anxiety disorder.  A supplemental 
statement of the case (SSOC) on the issue of service 
connection for PTSD was promulgated in November 1985.  

In November 1985, the veteran was advised by the RO that 
before placing his appeal on the docket of the Board, he 
could submit additional evidence or comment if he wished, and 
that it should be received within 30 days.  In November 1985, 
his service representative requested additional time to 
review the claims file and submit additional evidence.  
Although the record does not indicate as such, it appears 
that an extension was granted as the claim was not docketed 
to the Board until January 30, 1986, more than 70 days from 
the date of the request for an extension.  In December 1985, 
the representative provided additional evidence and a formal 
statement on behalf of the veteran's claim (VA Form 1-646), 
specifically addressing the issue of service connection for 
PTSD.  

Contrary to the attorney's assertion that VA ignored the 
request for an extension, the Board finds that the veteran 
and his representative were provided additional time.  Given 
the fact that additional evidence and argument was received 
subsequent to the request for an extension, and that the 
appeal was not docketed to the Board until some 72 days after 
the formal request was received, the Board finds no merit to 
the attorney's argument.  

In August 1986, the Board, in part, denied service connection 
for a psychiatric disorder, including PTSD.  The decision 
noted the absence of any complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems in service, and discussed the lay statements from 
various family member and the findings from the September 
1985 VA psychiatric examination.  The Board concluded that 
there was no evidence of a chronic psychiatric disorder in 
service or until many years thereafter.  As there was no 
diagnosis of PTSD, and no evidence of a relationship between 
the veteran's mild generalized anxiety disorder and service, 
the Board found no basis to grant service connection.  

Concerning the attorney's argument that VA's failure to 
request another examination and its failure to obtain 
treatment records in 1986 was CUE, the Board points out that 
even if true, a failure to fulfill the duty to assist is not 
a basis for finding CUE.  38 C.F.R. § 20.1403(d)(2).  
Furthermore, in the 1986 decision, the Board addressed the 
representative's request for another examination but 
concluded, in essence, that no useful purpose would be served 
by remanding the appeal as the evidence then of record 
included a current comprehensive psychiatric evaluation that 
had taken into consideration all of the veteran's complaints 
and symptoms.  The examiner was also aware that the veteran 
served in combat in Vietnam.  

As to the assertion that VA failed to obtain records, the 
Board notes that the veteran never advised VA of any 
treatment at a Vet Center or any other facility.  In fact, 
the veteran specifically denied any history of psychiatric 
treatment when examined by VA in September 1985.  Since VA 
had no knowledge of any prior treatment, any assertion that 
there was a failure to fulfill the duty to assist the veteran 
in obtaining evidence is without merit.  

While the attorney also argued that the Board in 1986 
incorrectly applied the statutory and regulatory provisions 
concerning service connection, she has not presented any 
persuasive argument as to how they were misapplied.  It would 
appear that the attorney is asserting that there is a 
presumption of service incurrence for any psychiatric 
disorder if a veteran has the Combat Infantry Badge (CIB).  
However, such is not the case.  There is a presumption of 
service incurrence for a psychosis if manifested within one 
year of discharge from service.  38 C.F.R. § 3.309(a).  On 
the other hand, authorization to wear the CIB does not create 
a presumption of service incurrence, but rather provides for 
acceptance of a claimed stressor as conclusive evidence of 
occurrence without the need for any further development or 
corroborative evidence - provided that such testimony is 
found to be "satisfactory," i.e., credible and "consistent 
with circumstances, conditions or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this case, at the time of the 1986 Board decision, the 
veteran was not shown to have a psychosis nor was there a 
diagnosis of PTSD.  Thus, the presumptions of service 
incurrence for a psychosis under 38 C.F.R. §§ 3.307 and 3.309 
or acceptance of claimed stressors as conclusive evidence 
under 38 U.S.C.A. § 1154 were not applicable.  

Concerning the attorney's most recent argument that the Board 
did not have jurisdiction over the veteran's claim in 1986, 
the Board finds no merit to this contention.  The attorney 
argues, in essence, that the RO failed to comply with VA 
regulation in that it did not provide the veteran with a 
statement of the case (SOC) specifically addressing the issue 
of service connection for PTSD.  Therefore, the Board did not 
have jurisdiction to address the issue on appeal in 1986, and 
that there has been a pending claim since 1985.  

Although recent changes in VA Regulations prohibits the 
announcement of decisions by the RO in a supplemental 
statement of the case (SSOC) which were not previously 
addressed in a statement of the case (38 C.F.R. § 19.31, 
effective from 2002), there was no such prohibition in 1985.  
38 C.F.R. § 19.122 (1985).  The veteran was provided with the 
appropriate law and regulations, was advised of the evidence 
necessary to establish service connection, was given a VA 
examination, and was notified of the evidence considered in 
denying his claim.  The representative's argument on the 
issue in its December 1986 presentation (VA Form 1-646), 
subsequent to the November SSOC, was sufficient to perfect 
the appeal and allow the Board to accept jurisdiction over 
the matter when the appeal was certified to the Board in 
January 1986.  

The Board also notes that jurisdiction notwithstanding, the 
veteran did not present evidence of a diagnosis of PTSD until 
the time of his reopened claim in 1996.  Therefore, there was 
no basis to establish service connection for PTSD prior to 
the date of his reopened claim.  As indicated above, CUE is 
the kind of error that compels a conclusion, to which 
reasonable minds cannot differ, that the result would have 
been manifestly different but for the error.  Since there was 
no evidence of a diagnosis of PTSD prior to 1996, the outcome 
of the veteran's claim would not have been manifestly 
different.  

A careful review of the evidentiary record in August 1986 has 
revealed that the Board's decision at that time was in 
accordance with the evidence then of record and the 
applicable legal criteria.  The decision was neither 
arbitrary, capricious, nor an abuse of discretion; it was in 
accordance with the law, and it was supported by an adequate 
statement of reasons and bases.  Accordingly, the August 20, 
1986 decision by the Board does not reflect CUE, and the 
motion is denied.  


ORDER

CUE not having been shown in the Board's decision of August 
20, 1986, the motion for revision or reversal of that 
decision is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



